Citation Nr: 1226787	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to the service-connected loss of use of both feet due to a history of arthritis of the knees and arthroplasty of the left knee.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected loss of use of both feet due to a history of arthritis of the knees and arthroplasty of the left knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from September 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In May 2010, the Veteran and his wife testified at a hearing conducted at the RO before a decision review officer (DRO).  In February 2011, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.  

In March 2011, the Board remanded this portion of the Veteran's appeal to accord him a new VA examination.  Review of the record reflects substantial compliance with the Board's these directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the most recent supplemental statement of the case in April 2012, the Veteran submitted new evidence in the form of a statement regarding his disorders, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A neck disorder was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein, including the service-connected loss of use of both feet due to a history of arthritis of the knees and arthroplasty of the left knee.

2.  A right shoulder disorder was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein, including the service-connected loss of use of both feet due to a history of arthritis of the knees and arthroplasty of the left knee.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected loss of use of both feet due to a history of arthritis of the knees and arthroplasty of the left knee.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  A right shoulder disorder was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected loss of use of both feet due to a history of arthritis of the knees and arthroplasty of the left knee.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in November 2009 complied with VA's duty to notify the Veteran with regards to the issues of entitlement to service connection for neck and right shoulder disorders, to include on direct and secondary bases.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured medical opinions in furtherance of the Veteran's claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

In finding that no additional pertinent medical records exist but have not been obtained, the Board observes that the Veteran had applied for disability benefits from the Social Security Administration (SSA), but was denied in May 1986.  It does not appear that all of the records associated with that decision have been obtained.  The SSA decision refers to VA treatment records-which are of record-but also refers to an orthopedic examination in April 1986, which has not been obtained.  However, considering that it has been over two decades since that decision, it is unclear whether SSA still has such records.  Furthermore, as regarding service connection on a direct basis, as discussed in detail below, the Board is denying the Veteran's claims due to lack of an in-service incurrence of an injury or disease.  Thus, the April 1986 SSA examination--three decades after the Veteran's discharge from service--is not pertinent as to what occurred during the Veteran's military service.  

Regarding service connection on a secondary basis, the Veteran is primarily attributing his current neck and right shoulder complaints to an accident that occurred in 2009.  Thus, a 1986 examination is not relevant as to what happened in 2009.  Also, at no time during this appeal has the Veteran reported that any SSA records--if they still exist--are pertinent to his appeal.  As there is no indication that SSA records would be relevant to the service connection issues on appeal, the Board concludes that a remand to obtain the Veteran's SSA records is not warranted and would result in unnecessary delay in adjudicating the claims.  Golz v. Shinseki, 590 F.3d 1317 (2010) (holding that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant) & Sabonis v. Brown, 6 Vet. App. 426, (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Pertinent VA opinions with respect to the issues on appeal were obtained in December 2009 with August 2010 and September 2010 addendums, and in April 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the written statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has neck and right shoulder disorders that are either the result of an in-service motor vehicle accident or are secondary to his service-connected loss of use of both feet due to a history of arthritis of the knees and arthroplasty of the left knee.  See, e.g., November 2009 claim; February 2011 Hearing Transcript (T.) at 12.  As the Veteran contends having the same etiology for both his neck and right shoulder disorders, the Board will address both issues together.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).   

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and, when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

A review of the Veteran's STRs shows no treatment for, or diagnosis of, any neck and/or right shoulder disorders.  They do confirm the Veteran's involvement in a motor vehicle accident in May 1953.  Treatment records pertaining to the accident do not show any neck, cervical spine, or right shoulder complaints.  Rather, they show that the Veteran had lacerations and abrasions on his hands, face, elbows, and knees.  The May 1953 accident report shows that the Veteran's injuries were a laceration on his forehead and cuts on his face.  The Veteran complained of pain in his thoracic spine in April 1954 purportedly a result of the accident; X-rays showed no fracture.  His discharge examination in September 1954 revealed a clinically normal neck and upper extremities; no neck and right shoulder complaints or diagnoses of neck and right shoulder disorders were noted.

According to post-service medical records, the Veteran was afforded a VA examination in February 1959 in connection with an initial claim for benefits for injuries resulting from the in-service motor vehicle accident.  The Veteran reported incurring a head injury; no neck, cervical spine, or right shoulder complaints were made.  A hospital discharge examination dated in March 1959 shows that the Veteran was treated for headaches resulting from the motor vehicle accident.  At that time, he reported having had a few backaches, more so between the shoulder blades than anywhere else.  However, he did not make specific neck, cervical spine, or right shoulder complaints attributed to the in-service motor vehicle accident.  

At a May 1986 VA examination, the Veteran complained of painful shoulders.  He had normal motion, but it was painful.  There was no crepitance or instability.  The onset of his pain was not reported.  He was diagnosed with tendonitis of both shoulders.  No opinion regarding the etiology was provided.

A decision denying benefits from the SSA dated in May 1986 reveals that the Veteran felt that he was unable to work because of arthritis of the neck and shoulders.  The Veteran reported having chronic pain in both of his shoulders at a May 1995 VA examination; the onset of the pain was not reported.  He was diagnosed with osteoarthritis of both shoulders.  No neck complaints were made at that examination. 

In April 2008, the Veteran reported having shoulder pain; the onset date of his pain was not reported.  The first treatment record pertaining to the neck is dated in June 2008, when he complained of both neck and right shoulder blade pain.  His neck pain was reported to be getting gradually worse over time.  He did not report any in-service injuries or having pain since service.  In October 2008, he complained of having neck pain ever since an accident approximately 30 years ago.  He was diagnosed with neck pain with cervical radiculopathy.  A December 2008 record reveals that he reported that the October 2008 record showing a 30 year history of neck pain was incorrect; rather, the pain appeared recently.  The December 2008 record indicates that the Veteran insisted that the October 2008 record be corrected to show that "he did not have the pain for 30 years."

VA treatment records dated in June 2009 show that the Veteran was riding in his motorized wheelchair when it came to an immediate stop and he fell over the top of the wheelchair and hit the front of his head on the ground.  He complained of neck pain resulting from that accident.  A CT scan of the head in June 2009 revealed partially calcified sella mass unchanged from 2007 and no acute abnormality.  X-rays in August 2009 revealed mild C4-C5 degenerative disc disease with osteophytes, unchanged.  A private chiropractic record dated in September 2009 shows that the Veteran reported that his neck pain and right shoulder pain began approximately six to eight weeks ago.  He was diagnosed with cervical (C1-C7) segmental dysfunction; rotator cuff syndrome of the shoulder; and myalgia and myositis, unspecified.  In October 2009, the Veteran reported having constant pain in his right shoulder.  He reported that he had his arms extended when he fell out of the wheelchair, which injured his shoulder.  The onset of his pain was reported to be ten weeks earlier.  

The Veteran was afforded a VA examination in December 2009.  He described neck and right shoulder pain that dated back to the 1950s as the result of being thrown from a vehicle during a head-on motor vehicular collision.  He stated that the condition worsened symptomatically following an incident in June 2009 in which there was a malfunction of his motorized scooter that resulted in the scooter abruptly stopping, causing him to be thrown forward onto the ground.  A CT scan of the neck following that incident demonstrated no changes compared to a previous scan in 2007.  Following examination, the examiner opined that the Veteran's right shoulder and cervical spine/neck condition were less likely as not caused by, a result of, or aggravated by, the service-connected loss of use of both feet due to a history of arthritis of the knees and arthroplasty of the left knee.  

The examiner's opinion was based on a review of the Veteran's history, physical examination, and the evidence of record, including previous evaluations, examinations and X-ray findings.  The examiner noted that the Veteran's cervical spine/neck condition and right shoulder condition had their onset many years ago, the likely result of injuries sustained from a motor vehicular accident in the 1950s.  Although there might have been an exacerbation in June 2009, there was no evidence of permanent aggravation to the underlying conditions.  

The Veteran testified at the May 2010 hearing that he injured his shoulder and neck following the wheelchair accident.  May 2010 Hearing Transcript (2010 T.) at 2.  He indicated that it was a wheelchair provided by VA that malfunctioned causing the injury.  Id. at 5.  

An additional opinion from the December 2009 examiner was obtained in August 2010.  The examiner clarified that the earlier opinion should have read that the Veteran's cervical spine/neck condition and right shoulder condition had their onset many years ago, "POSSIBLY the result of injuries sustained from a motor vehicular accident in the 1950s" (emphasis in original).  The examiner indicated that the statement, "likely the result of injuries sustained from a motor vehicle accident in the 1950s," was not offered as a nexus opinion regarding service connection of the right shoulder and neck condition to the accident that might have occurred while on active duty as no such opinion was requested (and he had provided no reason or basis for that opinion).  The examiner stated that it was not now his opinion that the Veteran's current neck and right shoulder conditions were likely the result of a motor vehicle accident that occurred in the 1950s as it was not his intention that the reader of the December 2009 report infer that an opinion regarding that issue was rendered.  

The same examiner submitted an additional clarifying opinion in September 2010.  The examiner noted that, in his rationale for the December 2009 opinion, he reported that the Veteran described that the onset of his currently claimed neck and shoulder conditions began many years earlier, and that the Veteran felt that they might be related to a motor vehicle accident that he had in the 1950s.  The examiner had never been asked to provide an opinion regarding the Veteran's current cervical spine/neck and right shoulder condition and if they were the result of a motor vehicle accident in the 1950s.  Based solely on the Veteran's mentioning that he had a motor vehicular accident in the 1950s, and that he felt that his currently claimed neck and shoulder conditions might be related to that incident (as opposed to his service-connected feet and knee conditions), the examiner cited that element of the Veteran's history in his reasoning and basis for the originally rendered opinion regarding service connection on a secondary basis.  In other words, the examiner was indicating that the history of the onset of the Veteran's neck and shoulder condition was more contemporaneous with an incident of a motor vehicle accident in the 1950s compared to any temporal relationship of the onset of his claimed conditions to his service-connected foot or knee conditions.  

The examiner indicated that the August 2010 statement that, "it was not this examiner's opinion now that the veteran's current neck and shoulder conditions are likely the result of a motor vehicle accident that occurred in the 1950s...," was not an opinion, but a statement indicating that they was not offering an opinion regarding the Veteran's current neck and shoulder conditions and the likelihood that they were due to or a result of a motor vehicle accident that occurred in the 1950s.  In other words, the examiner had offered no statements that were to be construed as an opinion that the Veteran's currently claimed neck and shoulder conditions were, or were not, likely due to a motor vehicle accident in the 1950s.  There had been no reasoning and basis for any opinion concerning the Veteran's neck and shoulder condition relative to a motor vehicle accident as occurring in the 1950s because no opinion regarding that issue had been rendered (nor previously requested).  

The examiner indicated that as they had never been requested to offer an opinion specifically regarding the current neck and shoulder condition as due to, or a result of, or aggravated by, a motor vehicle accident in the 1950s, they had not specifically examined or interviewed the Veteran, or reviewed the Veteran's records, with the intent of providing a medical opinion concerning that issue.

In conclusion, the examiner reiterated that he had not previously offered an opinion regarding the Veteran's neck and shoulder condition as it related to a motor vehicle accident that occurred in the 1950s.  Furthermore, he was not now offering an opinion regarding the Veteran's neck and shoulder condition as it related to a motor vehicle accident that occurred in the 1950s.  Rendering such an opinion would require examining and interviewing the Veteran and reviewing his records with the intention of addressing that specifically requested opinion.  

A treatment record dated in October 2010 reveals that the Veteran reported that his right shoulder pain began after a fall and injury to the rotator cuff.  X-rays that month did not show a torn rotator, but arthritis.  
At his February 2011 hearing, the Veteran testified that he had shoulder and neck pain since the June 2009 accident.  T. at 12-13.  He also testified that he had shoulder and neck pain since service, but that it became worse since the June 2009 accident.  Id. at 14-15.  He testified that he knows that he hurt since service, but could not remember "all that stuff."  Id. at 15.  The Veteran clarified that his pain did not really bother him since service, and, as time went by, his neck and shoulder kind of healed itself over since service.  Id. at 16-17.  

In April 2011, the Veteran was afforded another VA examination.  He reported that his neck and right shoulder pain stemmed back to the early 1950s when he was on active duty.  He was a passenger in an automobile accident.  He recalled having an injury to his head as well as his right shoulder and vaguely recalled spending about a week in the hospital.  He subsequently continued to work in the service as an auto mechanic.  The Veteran noted that he had gone on to have other orthopedic issues, including arthritis of his knees and loss of use of his feet and lower extremities, for which he was currently service-connected.  The examiner observed that the Veteran was not able to be very specific with regard to the 1950s injury.  The examiner also observed that there were no specific records in the Veteran's STRs that would indicate any injury to his right shoulder or neck at that time.  The examiner noted that right shoulder pain was reported in 1986 and that he was diagnosed with bicipital tenosynovitis at that time.  

The Veteran now claimed that he had a subsequent reaggravation of his injury in 2009 when his scooter malfunctioned and he was thrown forward onto the ground.  The examiner noted that a CT scan of his neck did not demonstrate any changes in comparison to a scan that was done in 2007.  The Veteran reported having increased pain in his neck as well as decreased range of motion in his right shoulder.  The examiner noted that shoulder X-rays in October 2010 showed some mild acromioclavicular (AC) joint degenerative changes without any significant changes to the glenohumerual joint; and that X-rays of the cervical spine in August 2009 demonstrated some mild C4-C5 degenerative disc disease with osteophytosis.  Following examination, the Veteran was diagnosed with cervical spine spondylosis with degenerative disc disease most significant at C4-C5 and right shoulder rotator cuff injury with musculoligamentous strain.
The examiner opined that the Veteran's current condition of degenerative cervical spine and right shoulder rotator cuff injury was less likely as not caused by or a result of his service-connected bilateral foot and knee arthritis.  As well, it was less likely as not caused by his activity while on active duty in the service.  With regard to the vehicle accident, which he sustained back in the early 1950s, the examiner was unable to find any specific treatment that the Veteran underwent at that time.  He did claim injuries to his right shoulder and neck; however, on a physical examination back in 1986 when he first demonstrated right shoulder pain, he demonstrated full active and passive range of motion and was diagnosed with bicipital tendonitis.  However, at the current time, he was unable to allow the examiner to perform any type of examination that would provide useful information in providing a better diagnosis.  As such, there was no specific documentation that would lead the examiner to suspect that it all stemmed back to his 1950s motor vehicle accident; however, he did claim a new injury sustained in 2009 that he believed aggravated his previous injury.  

It was difficult to know what his function in his right shoulder was like prior to the 2009 incident while in his scooter.  That was a separate incident outside of the service and was not related to his service connection or while on active duty.  However, he had documentation of normal range of motion of the shoulder in previous treatment records.  As such, the examiner believed it was less likely as not that he reaggravated his right shoulder and cervical spine in 2009.  There was no good literature to support that arthritis of the knees and loss of use of his feet would lead to a rotator cuff injury or cervical spondylosis.  As such, his reasoning with regards to his current condition being caused by his service-connected issues was extremely unlikely.  There was no basis for aggravation.  

Based on a review of the evidence, the Board finds that service connection for neck and right shoulder disorders is not warranted on direct, secondary, and presumptive bases.  Although the Veteran has been diagnosed post-service with cervical spine spondylosis with degenerative disc disease and right shoulder rotator cuff injury with musculoligamentous strain, the evidence does not show that they are related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his neck and right shoulder actually occurred.  

In reaching this conclusion, the Board acknowledges the Veteran's reports of injuring his neck and right shoulder in the in-service motor vehicle accident and of having pain since then.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, the Board doubts the Veteran's credibility regarding his assertions of injuring his neck and right shoulder in the 1953 motor vehicle accident.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In this case, his STRs pertaining to the accident in addition to the accident report do not contain any indication that the Veteran received any neck and right shoulder injuries from that accident.  Rather, such records only show lacerations and abrasions on his face, elbow, hands, and knees.  Also, his September 1954 discharge examination failed to show any neck or right shoulder complaints; examination revealed a clinically normal neck and upper extremities.  Furthermore, in connection with his first claim for service connection, a VA examination in February 1959 failed to show any neck or right shoulder complaints.  The Veteran's contemporaneous records at the time of the accident fail to show that the Veteran incurred a neck or right shoulder injury.  Such records, especially his separation evaluation, are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over five decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Therefore, the contemporaneous service evidence does not support a finding that the Veteran incurred an in-service injury or disease to his neck and right shoulder.  

Additionally, no medical professional has provided any competent opinion to indicate that the onset of the Veteran's current neck and right shoulder disorders was in service.  In this regard, the Board observes that the first diagnosis of a right shoulder disorder was in 1986, while the first diagnosis of a neck disorder was in 2008, several decades after the Veteran was discharged from service.  Although the Veteran apparently reported arthritis of his neck and shoulder when he applied for SSA benefits denied in 1986, the evidence is devoid of any neck treatment or complaints until 2008.  Furthermore, with regards to the Veteran's neck, the Board observes that although he initially reported an accident 30 years earlier in October 2008, he denied such history and reported that his pain only recently began in December 2008.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of neck and right shoulder complaints, symptoms, or findings until over three decades between the period of active service and the claim is evidence which tends to show that no neck and right shoulder disorder had its onset during service.  

In this case, the April 2011 examiner opined that the Veteran's neck and right shoulder disorders were less likely as not caused by his activity while on active duty in the service.  The examiner's opinion was well-supported by a rationale that there was no documentation of an in-service injury.  For the reasons set forth above, the Board has found that the Veteran did not incur any neck or right shoulder injuries in the 1953 motor vehicle accident.  As the Veteran has not contended any other in-service injuries, the Board reiterates that the evidence fails to support a finding of service connection for either a neck disorder or a right shoulder disorder on a direct basis.

In reaching this conclusion, the Board acknowledges the December 2009 examination where the examiner--in providing a negative nexus opinion for service connection on a secondary basis--indicated that the Veteran's neck and right shoulder complaints were likely due to the 1953 motor vehicle accident.  However, the same examiner in subsequent August 2010 and September 2010 opinions indicated that he was not providing an opinion regarding service connection on a direct basis.  The examiner correctly reported that he had not been asked to render such an opinion and therefore, did not examine the Veteran and review his records so that he could provide such an opinion.  As the Board has concluded that the Veteran did not actually incur any neck and right shoulder injuries during the 1953 accident, any suggestion that his current disabilities are the result of such accident lack probative value.  

Furthermore, in reaching the conclusion that the service connection on a direct basis is not warranted, the Board observes that the Veteran's contentions throughout this appeal have primarily focused on direct service connection.  Here, when the Veteran filed his claim in November 2009, he only indicated that he was seeking service connection due to a malfunction with his electric wheelchair that caused him to fall injuring his right shoulder and neck.  The theory of entitlement to service connection on a direct basis was only raised during the December 2009 examination.  Here, the Veteran's own testimony at his hearings weighs against a finding of direct service connection.  At his May 2010 hearing, the Veteran only reported the 2009 wheelchair accident; he did not alleged having in-service injuries or that his neck and right shoulder disorders began in service.  The Veteran then testified at his February 2011 hearing that any contended in-service injuries healed themselves post-service.  Although he testified that he hurt since service, he could not remember such information.  

Therefore, for the reasons set forth above, the evidence does not support a finding of service connection on a direct basis.  As for service connection as secondary to the service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee, the evidence fails to support a positive nexus.  No medical professional has provided any opinion indicating that service connection on a secondary basis is warranted.  The December 2009 and April 2011 examiners both provided negative opinions; those opinions are uncontradicted.  Such opinions were obtained after a full examination of the Veteran that included a review of the pertinent records and his contentions regarding why he believed his neck and right shoulder disorders were secondary to his service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee.  As explained by the April 2011 examiner, there was no good literature to support that arthritis of the knees and loss of use of his feet would lead to a rotator cuff injury or cervical spondylosis.  The examiner also opined that there was no aggravation.  Such opinion was premised upon an examination of the Veteran, and a review of his records, including his contentions.  

The competent medical evidence of record fails to show that the Veteran's cervical spine and right shoulder disorders are either caused or aggravated by his service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee.  No medical professional has provided any such opinions.  The evidence of record does not support a finding that the Veteran's cervical spine and right shoulder disorders have increased in severity due to or the result of the service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee.  

Furthermore, when reaching the conclusion that the loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee did not cause or aggravate the Veteran's cervical spine and right shoulder disorders, the Board observes that the Veteran's contention has been that his cervical spine and right shoulder disorders resulted from a fall from his wheelchair.  The Veteran has never contended that the actual disease process of the arthritis of the knees and arthroplasty of the left knee caused his additional disability.  Rather, he contends that, because he is in a wheelchair due to his service-connected bilateral knee disability causing the loss of use of his feet, and because he fell from the wheelchair made necessary by his service-connected disability, then service connection for neck and right shoulder disorders resulting from a fall off the wheelchair is warranted.  In other words, but for the fact that he was in a wheelchair due to his service-connected disability, he would not have injured his neck and right shoulder.  

In this case, the Veteran's post-service records clearly show neck and right shoulder complaints prior to the June 2009 fall.  To the extent that the Veteran might have injured his neck and shoulder in the fall, the VA examiners took into account the Veteran's contentions, yet still provided negative nexus opinions.  No medical professional has provided any opinion to indicate that the Veteran's current neck and shoulder disorders are the result of a fall from his wheelchair or that service connection on a secondary basis for a fall from a wheelchair is warranted.  Thus, service connection on a secondary basis is not warranted.

Additionally, there is no indication that any diagnosed arthritis was manifested to a degree of 10 percent or more within one year from discharge from service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Board acknowledges the Veteran's belief that he has neck and right shoulder disorders that are related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of in-service incurrence of neck and right shoulder injuries or diseases, onset of neck and right shoulder disorders in service, or competent evidence of an association between neck and right shoulder disorders and the Veteran's active duty, to include being secondary to the service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee, service connection for neck and right shoulder disorders is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for neck and right shoulder disorders.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for neck and right shoulder disorders, on a direct basis, on a presumptive basis, and as secondary to the service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee, are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for a neck disorder, to include as secondary to the service-connected loss of use of both feet due to a history of arthritis of the knees and arthroplasty of the left knee, is denied.

Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected loss of use of both feet due to a history of arthritis of the knees and arthroplasty of the left knee, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


